Citation Nr: 1205729	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  10-40 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for the Veteran's service-connected low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1979 to February 1982 and from January 1983 to February 1996. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

While the issue of entitlement to a higher rating for the Veteran's service-connected low back disorder was on appeal from the September 2009 rating decision, the RO, in a September 2010 rating decision, granted entitlement to a 20 percent rating effective from June 25, 2009.  However, because this is only a partial grant of the benefit sought on appeal for this issue, the matter remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board notes that the Veteran testified at an October 2011 videoconference hearing before a Veterans Law Judge.  A transcript of that proceeding is of record and has been associated with the claims file.  

The issues of entitlement to service connection for bladder and bowel dysfunction as secondary to the Veteran's service-connected low back disorder have been raised by the record, but it is not clear whether or not they have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  




FINDING OF FACT

At no point during the appeal period has Veteran's service-connected low back disorder been manifested by forward flexion limited to 30 degrees or less, any type of ankylosis, or incapacitating episodes having a total duration of at least four weeks.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for a low back disorder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated in April 2009, May 2009 and June 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, however, finding that VA is not required to tailor § 5103(a) notice to individual veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  

In this case, the Board finds that any notice error with respect to Vazquez did not affect the essential fairness of the adjudication as the Veteran has demonstrated actual knowledge of what was necessary to substantiate his claim for an increased rating.  Specifically, the September 2010 Statement of the Case (SOC) noted the applicable rating criteria and this has been followed by a subsequent adjudication in July 2011.  As such, the Veteran had has a meaningful opportunity to participate in the development of his claim and the Board finds that no prejudice to the Veteran will result from proceeding with adjudication without additional notice or process.  

The Veteran has been afforded several VA examinations during the pendency of the appeal.  The reports from those examinations reflect that the examiners reviewed the Veteran's medical records, recorded his current complaints, conducted appropriate physical examinations and rendered a diagnoses and opinions consistent with the remainder of the evidence of record and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  Accordingly, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to a discussion of the merits of the Veteran's appeal.

The Veteran has claimed entitlement to an increased rating for his service-connected low back disorder.  Essentially, the Veteran contends that the evaluations he has been assigned for this condition do not accurately reflect its severity.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See 38 C.F.R. § 4.1.  A claim of entitlement to an increased rating, which was partially granted during the course of the appeal but assigned an effective date subsequent to the date of receipt of the claim, includes that period on appeal prior to the staged grant; therefore the practice of "staged" ratings may apply.  That is, separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999). 

The Veteran first claimed entitlement to service connection for a low back disorder in February 2002.  In a December 2002 rating decision the RO granted entitlement to service connection for that disorder and assigned a 10 percent rating, effective from February 8, 2002, the date that the Veteran first filed his claim.  

In March 2009 the Veteran filed a claim for a disability rating in excess of 10 percent for his service-connected low back disorder.  In a June 2009 rating decisions the RO denied the Veteran's claim.  Later that month the Veteran filed another claim for an increased rating.  In a September 2009 rating decision the RO again denied entitlement to a rating in excess of 10 percent.  The Veteran submitted a Notice of Disagreement (NOD) with that rating decision in November 2009.  The RO issued a Statement of the Case (SOC) and accompanying rating decision in September 2010, increasing the Veteran's rating to 20 percent and granting entitlement to service connection for radiculopathy with a disability rating of 10 percent, both effective from June 25, 2009, the entirety of the period on appeal.  In October 2010 the Veteran filed a Substantive Appeal (VA Form 9). 

The Veteran's service-connected low back disorder has been rated under 38 C.F.R. § 4.119.  The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also diagnostic code 5003); 5243 Intervertebral disc syndrome.  

The general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1).  10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2).  20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3).  30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4).  40 percent -- Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5).  50 percent -- Unfavorable ankylosis of the entire thoracolumbar spine; and

6).  100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2):  (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The relevant evidence of record includes VA treatment records, VA examination reports and both written and oral statements from the Veteran and other individuals. 

In May 2009 the Veteran was afforded a VA examination in support of his claim.  During that examination the Veteran reported that he started having back pain around 1992 and that it had increased in severity since that time.  He stated that he was unable to sit for long periods of time and that he has constant dull discomfort.  He indicated that with ambulation his pain level will increase.  On physical examination the examiner noted that there was an increase in thoracic kyphosis and lumbar lordosis.  He stated that there was prominence of the thoracic paraspinal muscle and that the paraspinal muscles were right and tender, but without muscle spasms.  With regard to flexion, the Veteran's active range of motion was from zero to 70 degrees.  This remained unchanged after five repetitions.   Passive range of motion was to 90 degrees, with increased tightness and tenderness in the lumbosacral area.  With regard to extension, the Veteran's active range of motion was from zero to 25 degrees.  This was unchanged after five repetitions.  Passive range of motion was to 30 to 35 degrees, with no complaints.  Range of motion when bending to the right was from zero to 25 degrees, unchanged on repetition.  On the left side there was a complaint of mild increased pain.  Rotation on both the right and left was from zero to 30 degrees.  No back scoliosis or fixed spine deformities were noted.  The examiner stated that the Veteran could ambulate without assistive devices and that there was no antalgic gait.  The examiner noted that DeLuca provisions could not be evaluated with any medical certainty and that during flare-up the Veteran may have further mild decrease in active range of motion, but that this would depend on how much discomfort the Veteran was feeling at that time.  The examiner did state that on examination there was no evidence of poor endurance and no incoordination with repetitive range of motion testing.  Radiographic imagery revealed that alignment of the lumbar spine was maintained without spondylolisthesis and that vertebral heights and disc space heights were relatively preserved.  He did note multiple levels of degenerative change with mild marginal end-plate osteophyte formation.  A diagnosis of multi-level degenerative osteoarthritis and degenerative disc disease was made.  Sacroiliac dysfunction was also diagnosed.  

The Veteran was afforded an additional VA examination in support of his claim in July 2009.  During that examination the Veteran reported that he has had intermittent mid-to-low back pain since 1986.  He stated that his pain does not radiate, but that he feels as though his back catches.  He reported feeling weak when lifting, but denied any stiffness.  He stated than two to three times per day he will have back pain which occurs with bending, twisting or lifting more than 30 pounds.  He described the pain as sharp, and stated that when it occurs it is a 6 on a scale from zero to 10.  He noted that the pain resolved with straightening up.  He denied any limitation to motion or functional impairment with flare-ups.  On physical examination the examiner stated that the Veteran was able to sit, stand and change positions easily, but that he walked with a limp.  The examiner noted a mildly increased thoracic kyphosis, but no other malalignment of the thoracic or lumbar spine.  There was no tenderness to palpation in the thoracic or lumbar spine and no palpable muscle spasm or tenderness.  Range of motion studies revealed forward flexion from zero to 65 degrees, with pain from 50 to 65 degrees on repetition.  Extension was from zero to 15 degrees without complaint of pain.  Left lateral flexion was from zero to 30 degrees without complaint of pain.  Right lateral flexion was from zero to 20 degrees with pain at 20 degrees on repetition.  Left and right lateral rotation were from zero to 30 degrees, without complaint of pain.  The examiner noted that the Veteran was completely independent in performing activities of daily living and ambulation.  The Veteran also denied any increased limitation to motion of functional impairment during flare-ups and the examiner stated that there was no evidence of weakness or fatigability during the examination and no evidence of any incoordination with range of motion or on repetition.  A diagnosis of degenerative arthritis of the lumbar spine was made.  An August 2009 addendum indicates that a MRI was performed.  The impression was that imagery was transitional anatomy with partial lumbarization of S1 on the left and a prominent S1-S2 disc space.  Severe central canal and severe left neural foraminal stenosis at L5-S1 secondary to severe left-sided facet degenerative changes and thickening of the ligamentum flavum was also noted, as was mild central canal and mild moderate bilateral neural foraminal stenosis at L4-L5.  

VA treatment records from March 2010 indicate that the Veteran reported worsening low back pain.  Range of motion and strength was within normal limits.  Radicular pain was noted.  

In May 2010 the Veteran was afforded another VA examination.  During that examination the Veteran reported the onset of low back pain while in the military.  He stated that the pain had worsened over the past year, particularly over the past six months.  He reported that the pain was located in the mid-to-lower back and radiates down to the tailbone and down both posterior legs as far as the knees.  The Veteran stated that the pain has been constant for the past three months, rating it a 5 on a scale from zero to 10.  He indicated that there have been no incapacitating episodes of back pain in the past 12 months requiring bed rest prescribed by a physician.  He reported flares of back pain approximately four to five times per day, at which time the pain increases to an 8 on a scale from zero to 10.  He stated that these flare-ups generally last for approximately five minutes and that they are alleviated by stretching.  He stated an approximate 30 percent further limitation to the motion in his back during these flares, but stated that he forces himself to do whatever is needed regardless.  He also stated that the pain in his back is associated with stiffness, fatigue, spasms, weakness in the back and legs, and decreased motion.  He denied any numbness, but did report tingling in his legs and feet.  Urinary and bowel incontinence was reported.  The Veteran indicated that he walks with a cane and is only able to walk for 15 minutes at a time.  He stated that he has been unsteady lately and had fallen approximately twenty times over the past month.  On physical examination the examiner noted that the Veteran was able to sit, stand and change positions without increased time.  He noted that the Veteran walks with a limp, favoring his left leg and holding a cane.  The Veteran was able to walk on his heels, but was unable to toe-walk on the left.  There was no malalignment of the thoracolumbar spine and no palpable paravertebral muscle spasm.  The Veteran was tender on palpation in the lumbar midline and in the right paravertebral musculature.  Range of motion studies were performed actively with three repetitions in each direction.  Those studies revealed forward flexion from zero to 60 degrees, extension to zero to 10 degrees with increased back pain, left lateral flexion from zero to 25 degrees, right lateral flexion from zero to 25 degrees, left lateral rotation from zero to 15 degrees and right lateral rotation from zero to 20 degrees.  Neurological examination revealed no atrophy in the legs and normal muscle tone and reflexes.  Straight leg raising was negative in the seated and supine positions bilaterally.  The examiner stated that, regarding DeLuca provisions, with flares of low back pain, the Veteran experiences a further 30 percent decline in motion in the back.  However, the examiner noted that there was no evidence of decreased range of motion on repetition.  He did note that there was evidence of weakness with attempts at toe-walking on the left and single leg stance on the right, which would show weakness more readily than isolated manual muscle testing.  The examiner's diagnosis was lumbar spinal stenosis with bilateral lower extremity radiculopathy.  

Subsequent VA treatment records show continued treatment for low back pain, and in June 2011 the Veteran was afforded another VA examination.  During that examination the Veteran reported that his back pain was worsening, and that it was now at approximately a 6 on a scale from zero to 10.  He stated that it feels like his back is fatigued and someone is stabbing him in the middle of the lower back.  He reported that it radiates to both lower extremities when he is sitting or standing for long period of time.  He denied having had any severe episodes of lower back pain requiring either physician prescribed or self-imposed bed rest, but did report being admitted to the hospital in January 2011, when he fell down due to severe lower back pain.  On review of the medical records the examiner noted that this was actually due to problems with altered mental status due to medications and alcohol use.  The Veteran stated that he can get flare-ups of low back pain when he is on his feet for long periods of time.  He also stated that while the pain was less than it used to be his activity level has decreased due to limitations.  On physical examination the examiner noted that the Veteran was not in any acute distress and did not have any difficulty removing his shoes and socks, dressing and undressing or getting on and off the examination table.  The Veteran was able to walk on his heels and toes without any difficulty and was able to squat and rise without difficulty.  The examiner noted that when the Veteran attempted to walk without his cane he did so with a Trendelenburg fashion.  No abnormal curvature of the spine was noted and there was no tenderness over the thoracic or lumbar spine.  Mild discomfort was noted on palpation in the lower thoracic and upper lumbar area in general, but there were no trigger spots, guarding, evidence of spasm or muscle atrophy.  Range of motion studies revealed forward flexion to 75 degrees, with pain after 65 degrees.  The Veteran denied any pain on repetitive testing, but did display slight discomfort coming back to an erect position.  Extension range of motion was from zero to 20 degrees without any initial complaints.  However, the examiner noted that upon being asked the Veteran reported moderate discomfort after 10 degrees.  Repetitive range of motion was 20 degrees, and the examiner stated that there was a loss of 5 degrees of range of motion due to pain.  Right lateral flexion was to 25 degrees.  Initially, left lateral flexion was also to 25 degrees, but this increased to 30 degrees after repetitive testing.  Rotation was 30 degrees bilaterally, without complaints of pain or discomfort.  The examiner stated that the Veteran was independent with regard to activities of daily living.  He noted that DeLuca provisions could not be clearly delineated, but that during flare-ups of low back pain the Veteran will have additional loss of range of motion, the extent of which could not be determined.  However, the examiner also noted that there was no evidence of loss of endurance or weakness of muscles or fatigue.  Radiographic imagery revealed mild degenerative disc disease at L3-4 and L4-5, as well as bilateral facet degenerative changes at L5-S1.  There was also transitional anatomy with partial lumbarization of the S1 on the left and a mildly prominent S1-S2 disc space.  Vertebral body heights were normal.  

In October 2011 the Veteran testified at a hearing before a Veterans Law Judge.  During that hearing the Veteran reported that he had been incapacitated because of stiffness in his back approximately six times over the previous year.  He also related having been advised that he should not undergo surgery until he could no longer handle his low back pain.  He reported being on prescription pain medication and that he has some limitations with regard to certain activities.  The Veteran also reported numbness in his lower extremities.  

After a thorough review of the record, the Board has determined that the Veteran is not entitlement to a disability rating in excess of 20 percent for his service-connected low back disorder.  

In this regard, the Board notes that the criteria for a rating in excess of 20 percent have not been met.  The next higher rating of 40 percent would require forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A thorough review of the record does not reveal any findings related to any form of ankylosis.  Moreover, range of motion studies have not shown forward flexion of the thoracolumbar spine limited to 30 degrees or less.  VA examination reports show that, at worst, the Veteran's forward flexion has been limited to 50 degrees.  

The Board acknowledges that the Veteran has chronic low back pain, and thus recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and the DeLuca case.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  These additional limitations are taken into consideration by the rating already assigned, and even accounting for that limitation the Veteran's low back disorder does not warrant a higher evaluation.  In so finding, the Board notes the VA examination reports discussed above indicate that, even taking into consideration limitations due to pain, fatigue, lack of endurance or incoordination, the Veteran's forward flexion has not been limited to less than 50 degrees.  

The regulations also mandate that a separate rating should be considered for any associated objective neurologic abnormalities of the disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  However, as noted above, the Veteran has already been granted entitlement to a separate rating for radiculopathy.  The rating decision granting entitlement to service connection for that condition is not currently on appeal.  Moreover, the Veteran's claims of entitlement to service connection for bladder and bowel dysfunction have been referred to the RO, as their status is currently unclear.  

Finally, the Board notes that a higher rating of 40 or 60 percent may be assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months or of at least 6 weeks during the past 12 months.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  Despite the Veteran's contentions during his October 2011 hearing before a Veterans Law Judge, there is no evidence that a physician has ever ordered bed rest due to the Veteran's back problems.  Accordingly, an increase rating is not warranted on that basis.  

In exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's appealed disability, alone, has required frequent hospitalization, or that manifestations of that disability exceed those contemplated by the schedular criteria.  Therefore, assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

In sum, the evidence indicates that the 20 percent rating evaluation currently assigned fully contemplates the reported symptoms, and that such symptoms do not more nearly approximate the criteria for any higher rating.  A preponderance of the evidence is against a rating in excess of 20 percent for any time during the appeal period.  Accordingly, the benefit-of-the-doubt doctrine does not apply and an increased rating must be denied.  See 38 U.S.C.A. § 5107(b).

Finally, the Board notes that pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the Veteran has already been granted entitlement to TDIU.  


ORDER

Entitlement to a rating in excess of 20 percent for the Veteran's service-connected low back disorder is denied.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


